
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. J. RES. 8
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Providing for the appointment of David M.
		  Rubenstein as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581 of
			 the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the
			 Smithsonian Institution, in the class other than Members of Congress, occurring
			 because of the expiration of the term of Anne d'Harnoncourt of Pennsylvania is
			 filled by the appointment of David M. Rubenstein of Maryland. The appointment
			 is for a term of 6 years, effective on the date of enactment of this joint
			 resolution.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
